Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments, see pages 9-12, filed November 23, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1-4 has been withdrawn. 
Response to Amendment
The amendment submitted November 23, 2021 has been accepted and entered.  Claims 1, 5, 6 are amended.  Claims 2-4 are cancelled.  No new claims are added.  Thus, claims 1, 5-20 are examined.   The amendment to claim 1 overcome 35 U.S.C. 101 rejection.
Allowable Subject Matter
Claims 13-20 were indicated as allowable over the prior art in the previous Office Action dated September 14, 2021.
Claims 1, 5-12 are allowable over the prior art.
	Independent claim 1, is allowable based on applicant’s remarks dated November 23, 2021 regarding a non-transitory computer readable medium having a computer storage product sored thereon to execute by a processor of a weld inspection system and configured to facilitate the inspection of a weld of work product, the non-transitory computer readable medium comprising: a saturation module configured to transform the first and second raw thermal images into respective first and second saturation binary images, wherein each of the first and second saturation binary images include saturation regions indicative of energy from the first and second heat pulses reflecting off of the work product; and utilizing the saturation regions by the processor to determine the location of the  
	Claims 5 and 6 were objected to in the previous Office Action dated as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.  Claims 5 and 6 are now allowable, rewritten in independent form including the limitations of base claim.
	Independent claim 19 is allowable, a method for detecting a material of interest comprising: capturing, using a second imaging component, wherein the second imaging component is a separate imaging component from the first imaging component, a second image of the sample during the second time period while radiation emitting has stopped, the second image substantially consisting of the first component; creating a difference image corresponding to the difference between the first and second images, as claimed in combination with the rest of the claim limitations, so as to enable an effective means to improve signal to noise ratio of fluorescence techniques in situations where background illumination is present.
	Claims 2-7, 9-17, 20-23 are allowable based on their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/